 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSystem Electric Co.,Inc.andInternational Brother-hood'of ElectricalWorkers,Local,Union No.440. Case 21-CA-21572116 April 1987DECISION AND ORDERBY CHAIRMAN DOTSON,AND MEMBERSBABSON ANDSTEPHENS_On 12 September 1983 Administrative LawJudgeRussellL. Stevens issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.1. In the final paragraph of the discussion sectionof his decision, the judge concluded that the Re-spondent was not in the building and constructionindustry as that phraseis used inthe Act. We re-verse. Paragraph 2(a) of the amended complaint al-leges, and the answer admits, "At all times materialherein,Respondent, a California corporation, hasbeen engaged in the business of electrical contract-ing inthe construction industry . . . ." In addition,the complaintas amendedat the hearingalleges,and the Respondent admits, that the appropriateunit comprises the Respondent's employees "en-gaged in electrical or electronic construction jobwork." Nothing in the record contradicts these ad-mitted allegations.Accordingly, we fmd that theRespondent is "an employer engaged primarily inthe building and construction industry" within themeaning of Section 8(f) of the Act.2. InJohn Deklewa & Sons, Inc.,282 NLRB 1375(1987), the Board overruledR.J. Smith ConstructionCo., 191 NLRB 693 (1971), enf. denied sub nom.Operating Engineers Local 150 v. NLRB,480 F.2d1186 (D.C. Cir. 1973), abandoned the conversiondoctrine, andmodified unit scope rules in 8(f)cases.As more fully set forth inDeklewa,supra atslip op. 8, the Board decided to apply the follow-ing principles in 8(f)cases.(1) a collective-bargaining agreement permit-tedby Section 8(f) shall be enforceablethrough the mechanisms of Section 8(a)(5) andSection 8(b)(3); (2) such agreements will notbar the processing of valid petitions filed pur-suant to Section 9(c) and Section 9(e); (3) inprocessing such petitions, the appropriate unitnormally will be the single employer's employ-283 NLRB No. 99ees covered by the agreement; and (4) uponthe expiration of such agreements, the signato-ry union will enjoy no presumption of majori-ty status, and either party may repudiate the8(f) bargaining relationship.ApplyingDeklewato the instant case, we con-clude that the complaint should be dismissed. In1975 the Respondent signed a letter- of assent-Awith the National Electrical Contractors Associa-tion, Southern Sierra Chapter, pursuant to which itbecame bound to the then-current collective-bar-gaining agreement. By letters dated 17 December1981 the Respondent timely and properly terminat-ed the then-current bargaining agreement effectiveas of its 31 May 1982 expiration date and revokedNECA's authority to bargain on its behalf. No fur-ther agreement was reached by the Respondentwith the Union. Although the Respondent admits itwas bound to successive NECA agreements from1975 through 31 May 1982, it contends and we findthat any bargaining agreement between the Re-spondent and the Union expired as of 31 May 1982.Thus, under the fourthDeklewaprinciple quotedabove, the Union enjoyed no presumption of ma-jority status, and the Respondent was free to repu-diate the 8(f) bargaining relationship. The judgeconcluded that the Respondent violated Section8(a)(5) and (1) of the Act by dealing directly withitsemployees and by failing to pay contractualwages and benefits and Section 8(a)(1) by tellingjob applicants that it would be a nonunion employ-er.As the judge's conclusions turn, however, onwhether the Respondent owed bargaining or con-tractual obligations to the Union after 31May1982,which underDeklewait did not, we shall re-verse the judge and dismiss the complaint.ORDERThe complaintis dismissed.Gordan A. Letter,for the General Counsel.Steven D. Atkinson,Esq. (Atkinson, Andelson,Loya, Rudd& Romo),of Long Beach, California,for the Respond-ent.Jeffrey L.Cutler,Esq. (Davis,Frommer & Jesinger),ofLos Angeles,California, for the Charging Party.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. Thiscase was tried in Indio, California, on June 16, 1983.1The complaint2 is based on a charge filed September 101All dates hereinafter are within 1982, unless stated otherwise2As amended March 2, 1983, and as again amended at trial with leaveof the administrative law judge SYSTEM ELECTRIC CO.651by International Brotherhood of ElectricalWorkers,Local Union No.440 (the Union).The complaint allegesthat System Electric Co.,Inc. (Respondent)violatedSection 8(a)(1) and (5)of the NationalLaborRelationsAct (Act).All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses, to argue orally,and to file briefs.Briefs,which have been carefully considered,were filed onbehalfof the General Counsel and Respondent.On the entire record,and from my observation of thewitnesses and their demeanor,Imake the followingFINDINGS OF FACT1.JURISDICTIONAt all times materialRespondent,a California corpora-tion,has been engaged in the business of electrical con-tracting in the construction industry, and operates a facil-ity in Cathedral City, California. During the 12-monthperiod following June 4, 1982, at which time Respondentactivated its operations,Respondent,in the course andconduct of its operations,purchased and received goodsand materials valued in excess of $50,000 from supplierslocatedwithin the State of California, each of whichpurchased and received the same goods and products di-rectly from suppliers located outside the State of Califor-nia.I find that Respondent is, and at all times material hasbeen,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood ' ofElectricalWorkers,LocalUnion No.440 is,and' at all times material hasbeen, a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background4IndustrialElectricSupply is a California businesswholly owned by John Gomes, who alsohas served aschief negotiator for National Electrical Contractors As-sociation,Southern Sierra Chapter (NECA). Approxi-mately in 1975 John Gomes organized Respondent andbecame its president.His son,James(Jim)Gomes, wasRespondent's vice president until March 1982. On March10, 1975, John Gomes signed the Union's form Letter ofAssent-A, pursuant to which Respondent became boundby a collective-bargaining InsideWireman's Agreementbetween NECA and the Union, effective June 1, 1973,untilMay 31, 1975, and thereafter until terminated in ac-cordance with the Letter of Assent-A. The agreementhad, inter alia, an exclusive hiring hall provision that hasremained thesame in successive bargaining agreementsbetween the parties, including the one involved herein,which was effective from June 1, 1981, through May 31,1982.The bargainingagreements also hadcontinuous8 Thisbackground summary is based on stipulations of counsel, and oncreditedtestimony and evidence that is not in dispute.provisions for health and welfare trust fund contributionsby Respondent, with the requirement that Respondentsubmit monthly trust fund reports, whether or not anyunit employees were on the payroll.Respondent was an inactive corporation until early in1982.In December 1981 Michael Gomes,who was an-other son of John Gomes and who had been a field' su-pervisor of Industrial Electrical Supply for several years,decided with his family to activate Respondent. Soonafter the first of the year Michael began organizing Re-spondent's affairs and preparing to go into operation, andhe became president of Respondent in March.By letter dated December 17, 1981, Jim Gornes noti-fied the Union of Respondent's termination of its collec-tive-bargaining agreementeffectiveMay 31, 1982, whenthe then-current agreement expired, and also notified theUnion that Respondent had revoked NECA's authorityto bargain for it. Finally, Respondent offered to meetand bargain with the Union for a new contract on itsown behalf. By letter dated December 17, Jini Gomesalso notified the Association that Respondent had re-voked its authority to bargain with the Union on behalfof Respondent.By letter dated March 2, Gilbert Dovey, the Union'sbusinessmanager,advised Respondent (Jim Gomes) ofthe Union's intention to terminate the agreement expiringMay 31 and offered to meet and bargain for a new con-tract.On March 12, R. Reincke, a labor consultant for MikeSullivan andAssociates,Inc.(Sullivan),replied toDovey's letter, stated that Sullivan was Respondent's ex-clusive collective-bargaining agent, reaffirmed Respond-ent'swithdrawal from NECA, and offered to meet andbargain with 'the Union, on behalf of Respondent, at amutually agreeable date. The letter shows a carbon copyto Respondent.On March 17 Sullivan again wrote to the Union(Dovey), and also to Local 569, reiterated that Sullivanwas Respondent'sexclusive bargaining, representative,and made a second request to meet and negotiate. Thelettter shows a carbor copy to Respondent.On May 26 Leland Brand, the Union"s business agentwho replaced Dovey, wrote a letter to Respondent (JimGomes), stated that the Union had received Sullivan'sletter of March 12, questioned Sullivan's representativestatus, asked confirmation of that status, and offered tomeet and bargain on June 1, 3, or 4.On May 27 Sullivan replied to the Union's letter ofMay 26 to Respondent, reiterated its status as Respond-ent's exclusive collective-bargaining representative, ques-tioned the Union'sfidesin continuing to refuse to recog-nize Sullivan's status, advised- the Union that Michael,rather than James, was Respondent's principal officer,and' asked for a reply to Sullivan's letter of March 17.The letter shows a carbon copy to Respondent.On June 11 Reincke 'wrote a letter to the Union(Brand), enclosed a letter from Michael advising thatSullivanwas Respondent's exclusive bargaining repre-sentative, and offered to meet and bargain with theUnion immediately on reply from the Union. The lettershows a carbon copy to Respondent. 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn June 14 Jim Gomes replied to the Union's letter ofMay 26,and reiterated that he no longer worked for, orrepresented,Respondent. 'Between March 10,1975,and June 4, 1982, Respond-ent submitted monthly trust fund reports to the Union, asrequired by the various collective-bargaining agreements.As of approximately June 4 those reports were discontin-ued, `and since that date Respondent has not made anytrust fund payments or reports,and has paid wages toemployees that'are lower than the Union'scontractwages.Andrew Amento was- initiated into the Union on No-vember 30,1979,approximately at the time he was em-ployed by Industrial Electric Supply.When he became aunion member he was assigned the- rating of wiremanp.e. (pending examination).He kept that same classifica-tion all the time'-he was a union member.In April orMay Michael called Amento,whom he had known forsome time,on the telephone and asked if he would beinterested in working for a new company Michael wasstarting.Amento had been working for a nonunion com-pany,4 and asked Michael about the new company's rela-tionshipwith the Union.Amento said he assumed thenew company would be nonunion, and Michael statedthat it would not be affiliated with the Union. Theyagreed to meet later,and approximately 2 weeks afterthe telephone call Amento went to Respondent's shop totalk with Michael.They walked around in the shop, andMichael reiterated that the shop would not be signatoryto a union contract-that it would be"a merit or openshop."Amento-expressed his dislike of the Union, andmade it clear to Michael that he did not want to workunder a union contract.Amento said he had not signedthe Union's out-of-work book,and had not paid his duesfor some time.Michael and Amento talked about the Tat-ter's pay,which was to be a little more than $18 perhour.Michael said some fringe benefits later may be ar-ranged, but there would be no pension arrangement.Amento went to work for Respondent a few days laterat $19 per hour, which was less than the Union's con-tract rate,and has worked for Respondent continuouslyto date.Amento has had an unsatisfactory relationshipwith the Union,although he paid his membership duesthrough January 1-982,5when he was laid off by the con-tractor he then was working for. He did not go to theunion hall or attempt to work through the Union thereaf-ter.On one occasion in 1978 Amento argued with Brandabout hiring hall procedures and on another occasion hewas given a verbal reprimand because he worked on ajob,with nonunion employees.Brand credibly testifiedthatmembers are suspended after failure to pay dues 3months,and are dropped from membership after failureto pay dues 6 months. On May 12,1982,Brand advisedAmento by letter of his 3-month dues delinquency, andrequested payment of $182.28 for dues and reinstatementfrom suspension.By letter dated July 14,1982, Brand no-tified_Amento that he would be tried by the Union on4This work was not for Industrial Electric Supply,which is a unioncompany.5This date of January 1982 is from the testimony of Amento,corrobo-rated by BrandJuly 28,1982, on the charge of working for Respondentwithout going through-the union hiring`hall. "By letterdated August25; 1982,Brand advised Amento that, inAmento's absence at trial,he had been fined $3000, with$2000 suspended.Amento never paid the fine.By letterdated August 17, 1982,-Brand notified Amento that hehad been dropped from the union membership.Duringhis employment by Respondent,Amento kept MichealGomes well-advised concerninghisproblems-with theUnion,gaveMichael the letters he received from theUnion,and frequently expressed to Michael his dislike ofthe Union.Robert Hudson formerly worked for Industrial Elec-tric Supply. Sometime prior to June 1982 Hudson calledMichael on the telephone and asked about the possibilityof working for Respondent.An interview was arrangedand held,and during either the telephone call or theinterviewHudson asked if Respondent would be"operat-ing as a union;shop and Michael said it would not.Hudson was working for a nonunion contractor at thetime he talked, with Michael.No job opening was avail-able at the time, 'but Hudson was hired soon thereafter,as a wireman at$14 per hour.He still is employed byRespondent.Hudson became a union member February25, 1980, and was a union member at,the time he washired by Respondent.Hudson also had a strained rela-tionship with the Union,although he paid his union duesthrough February 1982.The dues paid for December,January,and February of 1981-1982 were-in amountsthat show a nonwork status, rather than a -work status.Hudson talked with Michael Gomes about the Union onseveraloccasions,andexpressed his dislike for theUnion.By letter dated September 8, 1982,Brand in-formed Hudson that he had been dropped from unionmembership because of failure to pay his union dues.Michael Jones became a union member October 28,1977,and worked for Respondent 15 hours during June1982, at an hourly wage of $14.Counsel stipulated that Respondent had no employeesbetween its inception and June 4, 1982,who were cov-ered by the Union-NECA agreement. During the bal-ance of June 1982 Respondent had two full-time employ-ees,Amento, and Hudson,and Jones worked a shorttime.Amento and Hudson continued thereafter as full-time employees,occasionally assisted,by helpers.Sometime in June Brand learned that Respondent hademployed two persons, but that such fact had not beenreported to the Union.Brand notified the Union's trustoffice of the apparent,problem, and sent a union agent,Tom Brady, to Respondent's shop to investigate. Bradylater reported to Brand that the two employees,Amentoand Hudson,told him,the Union was not giving themwork and that they had to work some place,-so theywent to work for Respondent.Brady credibly testifiedwithout contradiction that his visit,to Respondent's job-site to talk with the employees was on July 6.On July 16 the Union filed an NLRB charge againstRespondent,alleging that Respondent had violated Sec-tion 8(a)(5) and(1) of the Act. On July 22 Respondentfiled an 8(b)(1)(B)charge against the Union. Bothcharges were withdrawn August'26. In July,Amento SYSTEM ELECTRIC CO.calledBrand on the telephone to complain about hisname being on the Union's'NLRB charge.By letter dated August 26,1982,Brand advised Sulli-van thathe was willing to,meet with him concerning Re-spondent on September I or 2.Reincke called Brand onthe telephone,and September 1 was agreed on as thedate to meet.On August 31 Respondentfiledan RM petition withthe Board,which later was dismissed on January 5 bythe Regional Director of Region 21, on the basis of theUnion's disclaimer on January 3 of interest in represent-ing Respondent's employees.The parties met as scheduled at the Union's office onSeptember 1. Sullivan and Reincke attended for Re-spondent,and the Union was represented by Brand andMarvin Cook,the Union's International representative.The meeting lasted approximately 1 hour, and neitherside presented contract`proposals.A principal topic ofdiscussion was the status of Amento and Hudson and theUnion's representation of them.Sullivan asked for theUnion'sproof of representation because he doubted it,and the Union contended that it did,in fact,representthe two employees.The Union pointed out that Amentoand Hudson were members of the Union at that time. Afew other matters briefly were discussed,including a "fa-vored nations"provision in some contracts,possible ne-gotiationof an 8(f)contract,Brand'spossiblymeetinglaterwith Amento and Hudson,ratification of the con-tractby Respondent'semployees,and, guidelines forfuture negotiations.The parties have not met or negotiated since Septem-ber 1.B. DiscussionSeveral salient facts are not in dispute, or clearly areestablished by the report. -(1) Respondent timely andproperly notified NECA and the Union of. Respondent'sintention to withdraw NECA's bargaining authority forRespondent, and of Respondent's proposedterminationof its contract with the Union effective May 31. (2)AmentoandHudson were hired in June, after the collec-tive-bargaining agreement's termination date,withoutgoing through Respondent's hiring hall and at a wagerate lower than that provided by the terminated agree-ment. (3) Since approximately June 4, Respondent hassubmitted no reports to the Union's trust fund, and hasnot made any payments to union trust funds required bythe terminated agreement. (4) Amento and Hudson wereunion members as of the date of their hire by Respond-ent.They were delinquent in payment of union dues asof that time, but they lead not 'been dropped from unionmembership. (5)Amento, and Hudson kept Michaelabreast of their runningfeud with the Union, and freelydiscussed their dislike of the Union with Michael andfellow employees. (6) Prior to the date Amento washired,Michael already had decided, in late April, that hewas not going to be signatory to a contract with theUnion. That fact was testified to by Michael.On December 17, 1981, Respondent notified the Unionof its willingness to bargain, on request, for a new con-tract.The Union took no affirmative action relative toRespondent's offer, but on March 2 told Respondent it653was "ready to meet" at any mutually agreed time. OnMarch 12, Reincke answered the Union"s letter of March2,but the Union refused to recognize Sullivan as Re-spondent's representative.Not until May 26 did Brandask Respondent for confirmation of Sullivan's status, andthat request,was inBrand's letter to James Gomes. Brandoffered conflicting statements at trial for his refusal todeal with Sullivan, none of which had the ring, of truth.Itwould have been a simple matter for Brand to havequestioned Sullivan's status, by telephone call or letter,either to Sullivan or Respondent or both, much earlierthan May 26.6 In any event, it is clear that the Union didnot, or would not, until late May or early June, dealwith Sullivan. However, that fact does not reach any ofthe basicissues.The General Counsel avers that, by signing the Letterof Assent-A, Respondent became a member of a multi-employer bargaining group, but that matter is not inissue.Respondent acknowledges that fact, and Respond-ent timely withdrew from the multiemployer group. Thewithdrawal from the Letter of Assent-A was nnade De-cember 17, 1981, with the existing contract to be termi-nated on its expiration date, May 31, 1982.A basic question is whether the presumption of theUnion's majority arising from Respondent's signing theLetter of Assent-A,i.e., itsparticipation in the multiem-ployer bargaining group, survives Respondent's timelywithdrawal on December 17, 1981, from the multiem-ployer group prior to expiration of the union-NECAcontract on May 31, 1982.7 Existence of the original pre-sumption is not in dispute. So far as the lost-10(b) periodis concerned, it is fundamental that a contract, lawful onits face,raisesa presumption that the union party to thecontract was the majority representative of the employ-ees at the time the contract was executed,aswell asduring the life of the contract, and thereafter." The Gen-eral Counsel argues that the presumption is irrebuttable,and citesCauthorne Trucking9as authority for that prop-osition.Cauthorne Truckingdid not' involvea multiem-plolyer unit, however-only' a single employer was in-volved, and the principle relied on by the General Coun-selwas set forth in footnote 3:Rish Equipment Co.,173 NLRB 943 (1968), enfd.407 F.2d 1098 (4th Cir. 1969). A collective-bargain-ing agreement, lawful on its face, raises an irrebutta-ble presumption that the union's majority statuscontinued through the end of the contract. Thispresumption continues beyond the expiration of thecontract, but becomes rebuttable. Of course, the6 In his letter of March 17 addressed to the Union, Remcke referred toa letter of February 8, which,he said, advised the Union of Sullivan'srepresentative status with Respondent, but that letter of February 8 is notin evidence.7Respondent does not, and legally could not, now challenge theUnion's multiemployer majority as of the time the Letter of Assent-Afirstwas signed on March 10, 1975, in view of Sec. 10(b) of the Act.Bryan Mfg. Co.,362 U.S. 411 (1960).8 See,e g., Nevada Lodge,227 NLRB 368 (al976);Shamrock Dairy,119NLRB 998 (1957), and 124 NLRB 494 (1959),enrd. 280 F 2d 665 (D.C.Cir. 1960), cert. denied 364 U.S. 892 (1960).9Cauthorne Trucking,256 NLRB 721 (1981), modified 691 F.2d 1023(D.C. Cir. 1982). 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDburden of rebutting this presumption is upon theparty that would do so.EasternWashington Distrib-uting Co., Inc.,216 NLRB 1149 (1975).Rish Equipment Co.,relied on inCauthorne Trucking,isnot proper authority for the footnote reference, howev-er, becauseRisharosefrom an RC case and involved re-fusal by an employer to bargain with a Board-certifiedunion. InRish,the administrative law judge stated, page944: "[T]he continued majority status of the certifiedunion is presumed, but an employer may rebut the pre-sumption by an affirmative showing that the union nolonger commands a majority." It is clear fromNevadaLodge,supra,which followedTahoe Nugget,' °that thepresumption relied on by the General Counsel is rebutta-ble. In bothTahoe NuggetandNevada Lodge,the evi-dence relating to the Union's majority that allegedly con-tinued after timely withdrawal from a multiemployerbargaining group and until the contract expired wascarefully examined and found to be an actual majority.In this case, it is quite clear that, at no time prior to expi-ration of the multiemployeragreementon May 31, 1982,did Respondent have any employees. As noted supra,counsel stipulated that Respondent had no employees be-tween Respondent's birth and June 4, 1982, who werecovered by the union-NECA contract. Therefore, theUnion did not enjoy majority status in any employeecomplement of Respondent prior to June 4, 1982. How-ever, that fact is not the end of the controversy.Assuming the Union's lack of majority status at Re-spondent's plant at all times prior to May 31, 1982, theunion-NECA contract was effective until that date, andAmento and Hudson were union members until, andbeyond, that date, albeit both of them were not conduct-ing themselves as loyal union members and were en-gaged in running controversies with the Union. Even if,arguendo,Respondent was not required to negotiatewith the Union as the representative of its employees fora new contract to succeed the one that would expireMay 31, 1982, such a fact would not release Respondentfrom the union-NECA contract, and its requirements,prior to that date. So much apparently was recognizedby Jim Gomes, who advised the Union on December 17,1981, that the existing union-NECA contract would beterminated so far as Respondent was concerned, effectiveMay 31, 1982. Further, Respondent continued until June4,1982, to submit monthly employee reports to theUnion's trust fund, as required by the union-NECA con-tract. It is found that Respondent was bound to theunion-NECA contract, and all its provisions, until May31, 1982, regardless of any questions relating to Respond-ent's obligation to bargain with the Union thereafter, asthe representative of Respondent's employees. By direct-ly negotiatingwithAmento and Hudson concerningtheirwork conditions, within the term of the union-NECA contract and without notice to,or bargainingwith, the Union, Respondent violated Section 8(a)(5) and(1) of the Act,as allegedin the complaint. '1110 Tahoe Nugget,Inc.,227 NLRB 357 (1976).11Creative Engineering,228 NLRB 582 (1977).As noted in the background summary above, MichaelGomes made it clear to Amento and Hudson when hetalked with them in May prior to their employment thathe would be operating Respondent as a nonunion plant.As previously noted, Amento and Hudson were unionmembers at that time, regardless of their poor relation-shipwith the Union. They did not resign from theirmembership, as they could have, but rather, sometimeafter their employment by Respondent, they let theirmembership be terminated by the Union through failureto pay union dues. Also at the time of the statements toAmento and Hudson in May, Respondent still was aparty to, and bound by, the union-NECA contract. Fi-nally, about the same time as the statements by Michael,the latter freely discussed with Amento and Hudsontheir various problems with the Union. Admittedly, Mi-chael did not want a union shop, so informed Amentoand Hudson, and actively participated in widening therift between the Union and its two members. Under suchcircumstances,Michael'sstatementstoAmento andHudson about his intention to have a nonunion shopwere coercive and in violation of Section -8(a)(1) of theAct, as alleged in the complaint. 112A basic issue is whether Respondent had a good-faithboubt, based on reasonable and objective considerations,that the Union represented a majority of Respondent'semployees after May 31, 1982. As discussed above, it isapparentthatAmento and Hudson disliked the Union,stopped paying their union dues, and conveyed thosefacts to Michael Gomes. However, that does not deter-mine any conclusion. In the first place, prior to May 31Respondent already had committed two violations of theAct, found above. Michael made it plain to Amento andHudson that he planned to operate without a union con-tract, and he negotiated direcly with those two potentialemployees, without regard to his contractual- obligationsto the Union. Those facts alone take Respondent outsidethe usual parameters of the good faith required in raisinga doubt about the Union's majority.13 But more is in-volved.Regardlessof the fact that Amento and Hudsonon several occasions made it clear to Michael that theydisliked the Union, they did not resign their member-ships.Rather, they just let them die a natural death,sometime after their employment by, Respondent. BradyvisitedAmento and Hudson July 6, and sometime there-after, according to Brand's testimony, credited on thismatter, Brand decided that Amento and Hudson did notwant to be represented by the Union. Later, on January3, 1983, the Union formally filed a disclaimer of interestin representing the two employees. In view of Respond-ent's earlier violations of the Act, and in view of Mi-chael's determination to go nonunion and his frequenttalkswith Amento and Hudson about their sentiments,there is no possibility of determining whether the two12Continental Inn,186 NLRB 248 (1970),enf. inrelevant part 453F 2d 269 (6th Cir. 1971). Amento and Hudson were applicants for em-ployment at the time thestatements'were-made by Michael They were,therefore, covered by the Act at that time. See,e.g.,Daily Transit MixCorp.,238 NLRB 879 (1978).13Harvey's Resort Hotel,236 NLRB 1670 (1978);Acme Markets, 232NLRB 219 (1977). SYSTEM ELECTRIC CO.employees would have wanted union representatives inthe absence of those facts.. Respondent meddled in therelationship between the Union and the two employees,and cannot now claim any benefits that may flow fromthe meddling. When the two employees were hired theywere union members, and that fact prima facie gave theunionmajoritystatus.,,That showing is buttressed by thepresumption flowing from the union-NECA contractthat was terminated effective May 31. The Act requiresthat, on expiration of a contract, an employer must retainthe same wages and working conditions that prevailedunder the contract-, and if changes detrimental to em-ployees are made without giving ' the employees' repre-sentative prior notice and an opportunity to bargainabout the changes, such action would, constitute a viola-tion of Section 8(a)(5) and (1) of the Act.14 The Unionwas the representative of Respondent's employees at thetime Respondent ceased paying hourly wage rates andfringe benefits prevailing under the terminated contract,and thereafter continued such reduced wages and bene-fits.Such changes constitute a violation of Section8(a)(5) and (1) of the Adt as' alleged in the complaint.15Respondent argues that it was in the building and con-struction industry and offered to bargain with the Unionfor an 8(f) contract. That argument is without merit be-cause it was not shown that Respondent was in thebuilding and construction industry, as that phrase is usedin the Act. Such a showing was Respondent's burden,and the burden was not met. Respondent also argues thatthe changes in'wages and working conditions were per-missible because the parties had reached a bargaining im-passe,but that argument also is without merit. Respond=ent had submitted no proposals to the Union, on whichan impasse could be reached. Respondent's effort to es-tablish that the union was intractable in its insistence thatall area employers sign the Union-NECA contract wasnot persuasive.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the, meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3,The following employees constitute a unit appropri-ate for the purposes of collective-bargaining within themeaningof Section 9(b) of the Act:All employees employed by Respondentengaged inelectrical or electronic construction job 'work, con-sisting of the handling and moving of all electricalor electronic material, equipment, apparatus and ap-pliances, the installation of all electrical or electron-ic construction and/or erection work including theinstallation and connecting of motors or generators,of all fixtures, or area light diffusing systems, appli-ances, and electrical maintenance thereon, and of all14NLRB v. Katz,369 U.S. 736 (1962);Cauthorne Trucking,'supra.15Stone Boat Yard,264 NLRB 981 (1982);'Dial Tuxedo. Inc.,250NLRB 476 (1980);CreativeEngineering,supra655electronic equipment, electronic systems, communi-cation systems with all related control wiring anddevices, to and including the final running test, andany related instrumentation work or radiation moni-toring, the welding, burning, brazing, bending, drill-ing and shaping of all copper, channel iron, angleiron, I beams, and brackets to be used in connectionwith the -installation and erection of electricalwiring or equipment, the chasing and channelingnecessary toanyelectrical or electronic work, theinstallation and maintenance of all temporary wiringand of all electrical lighting, heating and powerequipment, the operating of power equipment usedfor the installation of electrical or electronic work,'the cutting, threading and bending of all conduit byhand or machine, the sound backgrond work, re-gardless of voltage, electronic and high frequencyequipment installation, and maintenance, the iinstalla-tion assembly, trouble-shooting and final checkoutincluding outside and inside construction of closedcircuit television, intercommunication, audio back-ground music for private, commercial or industrialuse, for all electrical apparatus'by means Of whichelectricity is applied to amplification transmission,transference, production recording, or reproductionof voice, music and sound, and work on Nurse Call,Fire Alarm, Synchronized Clock and other similarcontrol, signaling and, indicating systems; excludingall office employees, guards, and supervisors as de-fined in the Act.4.Respondent violated Section 8(a)(1) of the Act bytelling job applicants that Respondent would be 'a'non-union employer, at a time'when Respondent's employeeswere- represented-by the Union.5.Respondent violated Section 8(a)(5) and (1) of theAct by bypassing the- Union and dealing directly with itsemployees concerning wages and other terms and condi-tions of employment; and by failing and refusing untilJanuary 3,,,1983, to pay hourly, wage rates and fringebenefit contributions for its employees as required by-theunion-NECA contract in effect between the parties.THE REMEDYHaving found that Respondent has engaged in, certainunfair labor practices, it will The recommended that Re-spondent be ordered to cease and desist therefrom, andtake certain affirmative action, designed to effectuate thepolicies of the Act.Itwill be recommended that Respondent make! wholeemployees for theirlosses in-wages and fringe benefitcontributions from June 4, 1982, until January 3, 1983, atwhich time the Union disclaimed further interest in rep-resentingRespondent's employees, as noted supra, withinterestthereon to be computed in the manner prescribedin F.W. WoolworthCo., 90 NLRB 289 (1950), plus inter-est as setforth in,IsisPlumbing Co.,138NLRB 716(1962), andFlorida Steel Corp.,231 NLRB 651(1977).[Recommended Order omitted from publication.]